i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-09-00288-CV

                                            IN RE Joseph KRIST

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 3, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 5, 2009, this court denied relator’s motion to dismiss newly appointed counsel filed

in Cause No. 04-08-00186-CV. On May 18, 2009, relator filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on a similar motion to dismiss newly appointed

counsel filed in the trial court. Relator asserts this court may have denied his motion to dismiss

newly appointed counsel on the basis that we lacked jurisdiction to rule on a motion to dismiss

appointed counsel.        However, this court did not dismiss the motion for lack of jurisdiction, but

instead accepted jurisdiction and denied the motion. See TEX . R. APP . P. 6.5 (providing that “[a]n




          … This proceeding arises out of Cause No. 2007-PA-00899, styled In the Interest of K.F.K., et al, children,
           1

in the 131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel presiding.
                                                                                      04-09-00288-CV

appellate court may, on appropriate terms and conditions, permit an attorney to withdraw from

representing a party in the appellate court”). Accordingly, relator’s petition is denied. See TEX . R.

APP . P. 52.8(a)

                                                              PER CURIAM




                                                 -2-